FILED
                                                                           November 5, 2021
No. 20-0546 – State of West Virginia v. Jamie Lynn Metheny                      released at 3:00 p.m.
                                                                            EDYTHE NASH GAISER, CLERK
                                                                            SUPREME COURT OF APPEALS
                                                                                 OF WEST VIRGINIA

WOOTON, J., dissenting:

                At the time petitioner Jamie Lynn Metheny committed the criminal conduct

for which she was punished 1 with the sentence of a definite term of two (2) years, which

the circuit court suspended for a period of supervised probation for five (5) years from

August 11, 2015, or until approximately August 11, 2020, the express provisions of West

Virginia Code § 62-12-11 (2014) only allowed for a maximum five-year period of

probation. The Legislature amended this statute in 2017 as follows: “The period of

probation together with any extension thereof shall not exceed seven years.” Id. § 62-12-

11 (2020). In 2020, only a month before her five-year probationary term was set to expire,

petitioner violated the terms and conditions imposed upon her by the circuit court in its

2015 sentencing order. 2 Then, applying the 2017 version of the statute rather than the 2015

version, the circuit court punished petitioner for the violation by increasing her period of

probation beyond five years.




       1
           Petitioner pleaded guilty to a single count of Fraudulent Use of an Access Device.
       2
         The violation involved petitioner leaving the State without permission and failing
to advise her probation officer that she was living with her child’s father in the
Commonwealth of Pennsylvania. Ironically, the circuit court granted petitioner
“permission to reside in the Commonwealth of Pennsylvania” during the same proceeding
that resulted in petitioner’s term of probation being extended.
                                               1
              The only issue before this Court is whether the original statutory five-year or

the amended statutory seven-year maximum term of probation applies. The majority has

concluded that “[a]pplying W. Va. Code § 62-12-11 (2017) to a probation violation that

occurred after this statute became effective does not implicate the ex post facto prohibitions

of the United States and West Virginia Constitutions.” The majority’s holding is contrary

to the express and unambiguous provisions of West Virginia Code § 62-12-11 (2017),

ignores the State’s concession that the circuit court’s application of the amended 2017

version of the statute constituted error, and implicitly overturns – or at a minimum ignores

– long-standing precedent in regard to a circuit court’s jurisdiction in cases involving

probation revocation and ex post facto law. Because I vehemently disagree with the

majority opinion in this case, I respectfully dissent.




              The majority’s opinion is flawed for two primary reasons. First, the majority

ignores fundamental principles of statutory construction. A circuit court’s authority to

place an individual on probation is derived from West Virginia Code § 62-12-11. In that

regard, there is an absence of any express language in the statute that the increased

maximum probationary term of seven years is to be applied retroactively. Under basic

principles of statutory construction there is a presumption that statutes do not apply

retroactively unless such application is expressly written into the statute. Syl. Pt. 1, Myers

v. Morgantown Health Care Corp., 189 W. Va. 647, 434 S.E.2d 7 (1993) (“A statute is

presumed to operate prospectively unless the intent that it shall operate retroactively is


                                              2
clearly expressed by its terms or is necessarily implied from the language of the statute.”).

The 2017 version of West Virginia Code § 62-12-11 contains neither express language that

it is to operate retroactively, nor any implied wording which could warrant a legal

determination that the new language was intended to be retroactively applied.

Consequently, it is undeniable that the Legislature did not intend for the 2017 statute to

have any retroactive application. See Syl. Pt. 3, in part, State v. Cookman, 240 W. Va. 527,

813 S.E.2d 769 (2018) (“Pursuant to West Virginia Code § 62-12-11 (2014), a sentencing

court exceeds its authority by imposing a sentence of probation beyond the statutory

limitation, rendering such sentence void.”); State v. Reel, 152 W. Va. 646, 654, 165 S.E.2d

813, 818 (1969) (“It necessarily follows that after the expiration of five years from the date

that the defendant was placed on temporary probation by the circuit court that court was

without power or authority to revoke such probation or to sentence the defendant for the

criminal offense of which he had been convicted.”).




              Second, and of critical constitutional significance, the majority dismisses this

Court’s long-recognized precedent governing the application of ex post facto principles in

a manner which ensures the protection of an individual’s rights. This Court has repeatedly

stated:

              “‘[i]t is settled, by decisions of this Court so well known that
              their citation may be dispensed with, that any statute which
              punishes as a crime an act previously committed, which was
              innocent when done; which makes more burdensome the
              punishment for a crime, after its commission, or which
              deprives one charged with crime of any defense available

                                              3
              according to law at the time when the act was committed, is
              prohibited as ex post facto.’”


State v. Deel, 237 W.Va. 600, 605-06, 788 S.E.2d 741, 746-47 (2016) (quoting Collins v.

Youngblood, 497 U.S. 37, 42 (1990)). This Court also held in syllabus point two of Deel

that “‘[u]nder ex post facto principles of the United States and West Virginia Constitutions,

a law passed after the commission of an offense which increases the punishment, lengthens

the sentence or operates to the detriment of the accused, cannot be applied to him.’ Syl. Pt.

1, Adkins v. Bordenkircher, 164 W.Va. 292, 262 S.E.2d 885 (1980).” 237 W. Va. at 601,

788 S.E.2d at 742, Syl. Pt.2; see Syllabus, State v. Short, 177 W. Va. 1, 350 S.E.2d 1 (1986)

(“A law which changes the punishment for a crime and inflicts a greater punishment than

the law annexed to the crime when it was committed is an ex post facto law.”).




              The majority avoids the obvious ex post facto prohibitions in this case by

disregarding the statute, this Court’s precedent, and the state and federal constitutions,

concluding that no ex post facto implications exist because petitioner’s probation violation

occurred under the 2017 version of West Virginia Code § 62-12-11. This conclusion is

legally insupportable under our established law, a problem the majority finesses by

focusing on cases from four other jurisdictions: California, Colorado, North Dakota and

South Dakota, instead. Specifically, the majority cites State v. Monson, 518 N.W.2d 171

(N.D. 1994), and John L. v. Superior Court, 91 P.3d 205 (Cal. 2004), to support its holding

that in probation violation cases the punishment is determined not by the law in existence


                                             4
at the time of conviction and imposition of the probationary sentence, but rather by the law

that exists at the time the probation violation occurred. This holding, which completely

avoids and circumvents this Court’s precedent, opens a Pandora’s Box that not only harms

petitioner, but will invariably lead to a trampling of the constitutional rights of other

defendants.




              The majority’s decision also ignores the United States Supreme Court’s

decision in Johnson v. United States, 529 U.S. 694 (2000), a case which postdates three of

the four cases upon which the majority relies. In Johnson, a case involving revocation of

supervised release, the Supreme Court stated unequivocally that “[p]ostrevocation

penalties relate to the original offense[,]” and recognized that most courts treat

postrevocation sanctions in this manner to avoid a host of potential constitutional

difficulties. Id. at 701. The Supreme Court also stated that “[s]ince postrevocation

penalties relate to the original offense, to sentence . . . [defendant] to a further . . .

[punishment] would be to apply this section retroactively” and would “raise the remaining

ex post facto question [of] whether that application makes him worse off.” Id.; see Hunt v.

State, 487 P.3d 833, at *1 (Nev. 2021) (stating that “probation revocation proceedings are

part of the penalty for the underlying crime. See Johnson v. United States, 529 U.S. 694,

701 (2000) (‘[P]ostrevocation penalties relate to the original offense.’)[;]” State v. F.W.,

129 A.3d 359 (N.J. Super. 2016) (“For purposes of ex post facto analysis of penalties for

violating the terms of post-release supervision, ‘postrevocation sanctions’ are treated ‘as


                                             5
part of the penalty for the initial offense.’”) (citation to Johnson omitted); Commonwealth

v. Cory, 911 N.E.2d 187, 192 (Mass. 2009) (relying on Johnson in recognizing that

“[p]enalties for violation of the terms of supervised release, including the penalty of

additional supervised release, are attributed to the original conviction rather than to the

violation.”); see generally Neil P. Cohen, Law of Probation & Parole § 18:9 (2d ed. Sept.

2021 Update) (“As a general rule, the law in effect at the time of a defendant’s commission

of a criminal offense or conviction ordinarily remains the law that governs questions

relating to the defendant’s parole or probation. Subsequent changes in statutes that

adversely affect a parolee’s or probationer’s rights can be applied prospectively only.

Otherwise, subsequent adverse changes in the law would constitute an unlawful ex post

facto law.”) (footnotes omitted). 3




              Following Johnson, in Witchard v. State, 68 So.3d 407 (Fla. Dist. Ct. App.

2011), a defendant/probationer was originally sentenced to serve a total of twenty years of

sex offender probation after pleading guilty to multiple charges of lewd and lascivious

battery for engaging in sexual activity with a person twelve years old or older but less than

sixteen years old. Id. at 408. The defendant/probationer violated his probation. He agreed

to plead guilty to the violation, but reserved the right to challenge whether the provision of

the Jessica Lundsford Act (“the Act”) requiring electronic monitoring after a violation of


       3
        Interestingly, the majority also includes the first sentence of this parenthetical
quote from this legal treatise in its decision but omits the remainder of the quote that is set
forth supra.
                                              6
sex offender probation applied to him, because his crimes were committed before the

effective date of the Act. Id. Defendant/probationer argued that the retroactive application

of the statutory provision requiring mandatory electronic monitoring under these

circumstances violated the ex post facto clauses of the United States and Florida

Constitutions. Id.




              On appeal, the Witchard court agreed. The court, relying upon the Supreme

Court’s decision in Johnson, stated:

                     In Johnson v. United States, 529 U.S. 694, 120 S. Ct.
              1795, 146 L.Ed.2d 727 (2000), the United States Supreme
              Court explained that when a probationer is sanctioned for
              violating the conditions of his or her probation, the penalties
              are attributed to the original conviction rather than the
              violation. Id. at 700-01, 120 S. Ct. 1795. As such, it would be
              an ex post facto violation to apply a law that increases the
              penalty for a violation of probation to a probationer who
              committed his or her crimes before the law became effective
              regardless of the date of the violation of probation.


68 So.3d at 409 n.2 (emphasis added).




              The whole premise upon which the majority relies – that a probation

violation is akin to a new crime that has occurred, so the current statute applies – flies in

the face of the way in which probation has been viewed by this Court and by the United

States Supreme Court. See Johnson, 529 U.S. at 701. This Court has recognized that the


                                             7
imposition of a period of probation, which includes various terms and conditions in lieu of

incarceration, is unquestionably part of the punishment for a crime set forth in a circuit

court’s sentencing decision. See Cookman, 240 W. Va. 527, 532, 813 S.E.2d 769, 774

(2018) (“While this Court acknowledges the general principle that sentencing decisions are

properly within the realm of the trial court, an order which violates statutory restrictions is

invalid.”) (emphasis added); Short, 177 W. Va. at 2, 350 S.E.2d at 2 (noting that an order

of restitution imposed as part of probation undeniably constitutes a “punishment,” and is

subject to ex post facto protection).




              In dealing with this petition to revoke petitioner’s probation the circuit court

found a violation of the terms and conditions of probation set forth in the original August

20, 2015, sentencing order, and in its order extending probation directed that all other terms

and conditions originally imposed on August 20, 2015, would remain in effect. Clearly

the circuit court viewed the violation of probation as inextricably linked to the 2015 order

imposing the sentence of probation – not new “crimes” as the majority opinion suggests. 4

As the State argued in each brief,

              [f]ollowing her violation, Petitioner was not placed on a “new”
              probationary period; she was still serving the term of probation
              imposed upon her under the terms of the statute in effect at the
              time of her sentencing in 2015. Because a circuit court
              “exceeds its authority by imposing a sentence of probation
              beyond the statutory limitation, rendering such sentence void,”

       4
        While petitioner’s conduct was violative of the terms of her probation, it was not
criminal.
                                              8
              Syl. Pt. 3, in part, Cookman, 240 W. Va. 527,813 S.E.2d 769,
              application of a version of the probationary statute that was not
              in effect when Petitioner was placed on probation is void.


              Finally, the majority’s position that “probation is a matter of grace” and not

a punishment for a crime is pure poppycock! A critical examination of the cases in which

this concept arose, State ex rel. Strickland v. Melton, 152 W. Va. 500, 165 S.E.2d 90 (1968),

and State ex rel. Winter v. MacQueen, 161 W. Va. 30, 239 S.E.2d 660 (1977), readily

dispels the idea that probation is not a punishment. First, the syllabus point in Strickland

fails to track any language in the authorities upon which it relies. In the body of Strickland,

the Court states,

              [p]robation is not a sentence for a crime but instead is an act of
              grace upon the part of the State to a person who has been
              convicted of a crime. See Escoe v. Zerbst, 295 U.S. 490, 55
              S.Ct. 818, 79 L.Ed. 1566; Burns v. United States, 287 U.S. 216,
              53 S.Ct. 154, 77 L.Ed. 266; Hamrick v. Boles, D.C., 231
              F.Supp. 507.


152 W. Va. at 505, 165 S.E.2d at 94. It is this language that is then elevated to a syllabus

point. Id. at 500, 165 S.E.2d at 91, Syl. Pt. 2. However, none of the cases cited for the

legal principle enunciated in that syllabus point actually support the concept that

“[p]robation is not a sentence for crime.” Instead, in Escoe, the United States Supreme

Court stated that “[p]robation or suspension of sentence comes as an act of grace to one

convicted of a crime, and may be coupled with such conditions in respect of its duration as

Congress may impose.” 295 U.S. at 492-93; see Burns, 287 U.S. at 220 (“Probation is thus

conferred as a privilege, and cannot be demanded as a right. It is a matter of favor, not of

                                              9
contract. There is no requirement that it must be granted on a specified showing. The

defendant stands convicted; he faces punishment, and cannot insist on terms or strike a

bargain.”) (emphasis added); Hamrick, 231 F.Supp. at 509 (stating that “probation or

suspension of sentence comes as an act of grace to one convicted of a crime. The convicted

person has already had his day in court, and probation is simply one of the devices of an

enlightened system of penology which has for its purpose the reclamation and rehabilitation

of the criminal.”) (emphasis added).




              Second, in Winter the Court did not use the holding from Melton, choosing

to write a new syllabus point that provided in pertinent part that “[p]robation being a matter

of grace . . . .” 161 W. Va. at 30, 239 S.E.2d at 660, Syl. Pt. 3, in part. In creating this new

holding, the Court acknowledged that there was no absolute right to probation but that the

decision to grant probation was “a matter of grace.” Id. This case undeniably stands for

the concept that the act of granting probation is within a circuit court’s sound discretion –

not that probation is not a punishment!




              Finally, this Court recently acknowledged that probation is a form of

punishment in State v. Varlas, 243 W. Va. 447, 844 S.E.2d 688 (2020), construing Melton

as follows:

              “[p]robation is not a sentence for a crime but instead is an act
              of grace upon the part of the State to a person who has been

                                              10
              convicted of a crime.” That holding clearly stands for the
              proposition that a defendant is not entitled to probation as a
              matter of law, but that the court may, in its discretion, grant
              probation to those it finds deserving of a more lenient
              punishment than incarceration.


Id. at 455, 844 S.E.2d at 696 (emphasis added). The majority dispenses with any reliance

on Varlas, finding that it has no application to this case because Varlas was limited to “an

Eden analysis.” However, the principle set forth above is not one that can simply be cast

aside because it does not support a desired result. See State v. Hedrick, 236 W. Va. 217,

224 n.9, 778 S.E.2d 666, 673 n.9 (2015) (“We observed, in Louk, that the liberty of an

accused ‘is no less “affected” because probation is considered an act of grace. Due process

cannot be denied a probationer by such reasoning. Every condition of probation constitutes

a restriction of liberty and violation of any condition may result in imprisonment.’

(citations omitted) 159 W.Va. at 492-93, 223 S.E.2d at 787.”) (emphasis added).




              In upholding the circuit court’s imposition of a punishment in the form of a

probationary term that exceeds applicable statutory maximum, the majority embraces new

law that unequivocally violates the language of West Virginia Code § 62-12-11, this

Court’s precedent, and the ex post facto clauses of both the West Virginia and United States

Constitutions. Unfortunately, the majority’s holding invites speculation that this decision

may have been based on achieving a desired result, rather than on the analysis of




                                            11
constitutional provisions, applicable statutes and pertinent decisions of this Court, the

United States Supreme Court and courts of our sister states.




             For all of the foregoing reasons, I respectfully dissent.




                                            12